DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awakura et. al. [2006/0238943].
Regarding claim 1, Awakura teaches:
A display device comprising: a plurality of semiconductor light-emitting devices applied to a plurality of sub-pixels included in a pixel of a display panel of the display device [fig. 2, note items 142, 143, 144]:
and a driving unit that drives the plurality of semiconductor light-emitting devices based on a digital pulse width modulation (PWM) signal [fig. 1, note units 15, 19, 191, 197]
wherein the driving unit comprises: a current sensing unit that senses a value of a current flowing through at least one of the plurality of semiconductor light-emitting devices [fig. 1, item 191, §0041]:
and a current compensation unit that compensates for a current deviation between the plurality of semiconductor-light-emitting devices based on the value of the current sensed by the current sensing unit [fig. 1, item 197, §0041]

Regarding claim 8, Awakura further teaches:
wherein the driving unit comprises a PWM generation unit that generates the digital PWM signal [fig. 2, item 25]

Regarding claim 9, Awakura further teaches:
wherein the current compensation unit compensates for the current deviation while at the same tine determining a value of a current flowing through the plurality of semiconductor light-emitting devices [§0041]

Regarding claim 10, Awakura teaches:
wherein the driving unit is a single micro- integrated circuit, and the single micro-integrated circuit drives a plurality of pixels [fig. 1, note units 15, 19, 191, 197]
and each of the plurality of pixels comprises a plurality of sub-pixels [fig. 2, note items 142, 143, 144]:

Claim 11 recites an intended use of the device (reducing ELVDD power by using the display device is a specific mode). And therefore does not recite any claim elements with patentable weight.

Allowable Subject Matter
Claims 2-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2 (and respective child claims 3-7), the prior art does not teach “… wherein the driving unit further comprises a switching unit connected to each of the plurality of semiconductor light- emitting devices to switch the plurality of semiconductor light-emitting devices according to the digital PWM signal, and wherein the current compensation unit comprises a compensation unit connected between the switching unit and the ground to compensate for the current deviation between the plurality of semiconductor light-emitting devices.”
Regarding claim 12, the prior art does not teach “… wherein the driving unit lacks a digital-to- analog converter (DAC) for converting digital data into analog data, so that the digital data is directly applied in a digital mode.”
Regarding claim 13, the prior art does not teach “… wherein the PWM generation unit lacks a shift register to reduce a size of the PWAI generation unit.”

Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14 (and respective child claims 15-20), the prior art does not teach “...a display panel to display an image, and including pixels having sub-pixels: a plurality of semiconductor light-emitting devices constituting the sub-pixels; and a drive device to compensate for a current deviation between the plurality of semiconductor light-emitting devices constituting the sub-pixels. wherein the driving device includes: a driving unit that drives the plurality of semiconductor light-emitting devices based on a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shigeta et. al. [2018/0301080], Lee et. al. [2018/0197453], Nho et. al. [2018/0075798], Pan [10,847,083].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625